Citation Nr: 1342496	
Decision Date: 12/23/13    Archive Date: 12/31/13	

DOCKET NO.  08-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as early degenerative spondylosis with moderate facetal arthrosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974, and from July 1975 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision of April 2012, the Board remanded for additional development the issue of entitlement to service connection for a low back disability.  

As noted at the time of the April 2012 decision, it is at this time unclear whether, in addition to the issue currently before the Board, the Veteran seeks entitlement to an increased evaluation for service-connected bilateral sensorineural hearing loss.  As that issue has not been developed for appellate review, it is not for consideration at this time.  It is referred to the RO for clarification and appropriate action.

Finally, the issue of entitlement to service connection for a chronic low back disability is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's April 2012 remand, records of the Veterans almost 20 year employment as a police office, including any employer physical examination reports, were not at that time a part of the Veteran's claims folder.  The Board instructed the AMC/RO contact the police department in question, with a request that they provide copies of any and all records (including reports of physical examinations) of the Veteran's employment with their department.

In June 2012, the AMC/RO contacted the Charlotte-Mecklenburg Police Department, with a request that they provide all treatment records, hospital summaries, findings and/or diagnoses during the 20-year period following the Veteran's discharge from service, which the AMC/RO indicated extended from "1997 to 1994."  The AMC/RO failed to request copies of all employer physical examinations conducted by the aforementioned police department.  .

Additionally, the Veteran was afforded a VA orthopedic examination in May 2012, the examiner indicated that service treatment records showed only a one-time acute injury of low back pain following the moving of cases of soft drinks.  However, service treatment records clearly indicate that the Veteran was seen on more than one occasion for complaints of low back pain in November 1971, in mid-April 1976, in June 1976, and in mid-September 1976. Significantly, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO should once again contact the Charlotte-Mecklenburg Police Department, with a request that they provide copies of any and all records (including reports of physical examinations) of the Veteran's employment with their department.  The Veteran should be requested to sign the necessary authorization for release of such records to VA.  All attempts to procure those records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Board is particularly interested in securing any medical evidence which addresses the relationship between any current low back disorder and the appellant's active duty service.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran's entire claims folder should then be furnished to the same VA examiners who conducted the May 2012 VA examination.  Should those examiners prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner or examiners.  Following a review of the Veteran's entire claims folder, and, in particular, service medical records showing treatment for low back pain in November 1971, and once again during the period from April to September 1976, the examiner should offer an addendum opinion as to whether the Veteran's current low back disability at least as likely as not had its origin during, or is in some way the result of, his period of active military service.

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examination.  The examiners must also specify in their report that the claims file and Virtual VA records, as well as the Veterans Benefits Management System electronic file, have been reviewed.  Finally, the examiner must specify the dates encompassed by the records reviewed in Virtual VA and the Veterans Benefits Management System.

4.  After the development requested has been completed, the AMC/RO should review the addendum examination report to insure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

5.  The AMC/RO should then readjudicate the Veteran's claim for service connection for a low back disability, claimed as early degenerative spondylosis with moderate facetal arthrosis of the thoracolumbar spine.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in August 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



